Name: Council Decision 2013/189/CFSP of 22Ã April 2013 establishing a European Security and Defence College (ESDC) and repealing Joint Action 2008/550/CFSP
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  employment;  teaching
 Date Published: 2013-04-24

 24.4.2013 EN Official Journal of the European Union L 112/22 COUNCIL DECISION 2013/189/CFSP of 22 April 2013 establishing a European Security and Defence College (ESDC) and repealing Joint Action 2008/550/CFSP THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1), 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 July 2005, the Council adopted Joint Action 2005/575/CFSP establishing a European Security and Defence College (ESDC) (1). That Joint Action was replaced by Council Joint Action 2008/550/CFSP of 23 June 2008 establishing a European Security and Defence College (ESDC) (2). (2) On 1 December 2008, pursuant to Article 13 of Joint Action 2008/550/CFSP, the ESDC Steering Committee (the Committee) agreed on recommendations on the future perspectives of the ESDC. (3) The Council, in its conclusions of 8 December 2008, approved the Committees recommendations. Joint Action 2008/550/CFSP should therefore be replaced by a new legal act reflecting these recommendations. (4) The training activities within the ESDC framework should be carried out in the field of the Common Security and Defence Policy (CSDP), including in the areas of conflict resolution and stabilisation. (5) It is appropriate during the period covered by this Decision for the ESDC to rely only on seconded staff. (6) Pursuant to Council Decision 2010/427/EU of 26 July 2010 establishing the organisation and functioning of the European External Action Service (3) (EEAS), the EEAS is to provide the ESDC with the support previously provided by the General Secretariat of the Council, HAS ADOPTED THIS DECISION: CHAPTER I ESTABLISHMENT, MISSION, OBJECTIVES AND TASKS Article 1 Establishment A European Security and Defence College (ESDC) is hereby established. Article 2 Mission The ESDC shall provide training in the field of the Union Common Security and Defence Policy (CSDP) in the context of the Common Foreign and Security Policy (CFSP) at the strategic level in order to develop and promote a common understanding of CSDP among civilian and military personnel, and to identify and disseminate, through its training activities (ESDC training activities), best practice in relation to various CSDP issues. Article 3 Objectives The objectives of the ESDC shall be the following: (a) to further enhance the common European security and defence culture within CSDP; (b) to promote a better understanding of CSDP as an essential part of CFSP; (c) to provide Union instances with knowledgeable personnel able to work efficiently on all CSDP matters; (d) to provide Member States administrations and staff with knowledgeable personnel familiar with Union policies, institutions and procedures in the field of CFSP; (e) to support Union partnerships in the field of CSDP, in particular partnerships with those countries participating in CSDP missions; (f) to help promote professional relations and contacts among participants in ESDC training activities (participants). Where appropriate, attention shall be paid to ensuring consistency with other activities of the Union. Article 4 Tasks 1. The main tasks of the ESDC shall be, in accordance with its mission and objectives, to organise and conduct ESDC training activities in the field of CSDP. 2. The ESDC training activities shall include: (a) the CSDP High Level Course; (b) the CSDP Orientation Courses; (c) CSDP courses for specialised audiences or with specific focus. Other training activities shall be undertaken, as decided by the Steering Committee referred to in Article 8 (the Committee). 3. In addition to the activities referred to in paragraph 2, the ESDC shall in particular: (a) support the relations to be established between the institutes referred to in Article 5(1) engaged in the network referred to in that paragraph (the network); (b) run and further develop an internet-Based Distance Learning (IDL) System to support CSDP training activities; (c) develop and produce training material for Union training in the field of CSDP also drawing on already existing relevant material; (d) facilitate an alumni network between former participants; (e) support exchange programmes in the field of CSDP between the Member States training institutes; (f) provide contributions to the annual Union training programme in CSDP; (g) provide support to the management of training in the field of conflict prevention and civilian crisis management; (h) organise and run an annual networking conference bringing together civilian and military training experts in CSDP from Member States training institutes and ministries, and relevant external training actors as appropriate; and (i) review annually its performance in delivering against the objectives listed in Article 3. 4. The ESDC training activities shall be conducted through the network. 5. As part of the network, the European Union Institute for Security Studies (EU ISS) shall support the ESDC training activities, in particular through EU ISS publications and by providing lectures given by EU ISS researchers and by providing contributions to the ESDC IDL System. CHAPTER II ORGANISATION Article 5 Network 1. The ESDC shall be organised as a network bringing together civilian and military institutes, colleges, academies, universities, institutions and other actors dealing with security and defence policy issues within the Union as identified by Member States and the EU ISS (institutes) to support the conduct of training activities in the field of CSDP. 2. The ESDC shall establish close links with the Union institutions and relevant Union agencies, in particular with the European Police College (CEPOL). 3. The ESDC shall work under the overall responsibility of the High Representative of the Union for Foreign Affairs and Security Policy (High Representative). Article 6 Legal Capacity 1. The ESDC shall have the necessary legal capacity in order to fulfill its tasks and meet its objectives, to enter into contracts and administrative arrangements necessary for its functioning, including to implement staff secondments, acquire equipment, in particular teaching equipment, hold bank accounts and be a party to legal proceedings. 2. Any liability which may arise from contracts concluded by the ESDC shall be covered by the funds available to it pursuant to Articles 14, 15 and 16. Article 7 Structure The following structure shall be set up under the ESDC: (a) the Committee with responsibility for the overall coordination and direction of the ESDC training activities; (b) an Executive Academic Board (the Board) with responsibility for ensuring the quality and coherence of the ESDC training activities; (c) the Head of the ESDC with responsibility for the financial and administrative management of the ESDC, as well as assisting the Committee and the Board in organising and managing ESDC activities; (d) an ESDC Secretariat (the Secretariat) which is to assist the Head of the ESDC in fulfilling his tasks. Article 8 Steering Committee 1. The Committee, composed of one representative appointed by each Member State, shall be the decision-making body of the ESDC. Each member of the Committee may be represented or accompanied by an alternate. 2. Members of the Committee may be accompanied by experts to meetings of the Committee. 3. The Committee shall be chaired by a representative of the High Representative who has appropriate experience. It shall meet at least twice a year. 4. Representatives from countries acceding to the Union may attend the Committees meetings as active observers. 5. The Head of the ESDC, the Chairperson of the Board and where appropriate the Chairpersons of its different configurations, as well as a representative of the Commission shall participate in the meetings of the Committee without the right to vote. 6. The tasks of the Committee shall be to: (a) establish the annual academic programme of the ESDC, drawing on the ESDC training concept; (b) provide overall guidance to the work of the Board; (c) approve and keep under regular review the ESDC training concept reflecting the agreed ESDC training requirements; (d) select the Member State(s) hosting the ESDC training activities and the institutes conducting them; (e) develop and agree the outline curricula for all ESDC training activities; (f) take note of the courses evaluation reports and approve a general annual report on ESDC training activities, to be forwarded to the relevant Council bodies; (g) appoint the Chairpersons of the Board and its different configurations for a period of at least two academic years; (h) take the necessary decisions with regard to the functioning of the ESDC in so far as these are not attributed to other bodies; (i) approve the annual budget and any amending budget, acting on proposals from the Head of the ESDC; (j) approve the annual accounts and give a discharge to the Head of the ESDC; (k) approve additional rules applicable to expenditure managed by the ESDC; (l) approve any financing agreement and/or technical arrangement with the Commission, the EEAS or a Member State regarding the financing and/or the implementation of the ESDC expenditure; (m) approve the rules applicable to staff seconded to the ESDC; (n) decide on opening specific ESDC training activities to third-country participation within the general political framework set by the Political and Security Committee. 7. The Committee shall approve its Rules of Procedure. 8. The Committee shall act by qualified majority, as defined in Title II of Protocol No 36 on Transitional Provisions, as annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union. Article 9 The Executive Academic Board 1. The Board shall be composed of senior representatives from those civilian and military institutes and other actors identified by Member States to support the conduct of ESDC training activities. Where there are several representatives from one Member State, they shall together form a single delegation. 2. The Chairperson of the Board shall be appointed by the Committee among the members of the Board. 3. Representatives of the Commission and of the EEAS shall be invited to attend the meetings of the Board. 4. Academic experts and senior officials from national and Union institutions may be invited to attend meetings of the Board. 5. The tasks of the Board shall be to: (a) provide academic advice and recommendations to the Committee; (b) implement, through the network, the agreed annual academic programme; (c) oversee the IDL System; (d) develop detailed curricula for all ESDC training activities building on the agreed outline curricula; (e) ensure general coordination of ESDC training activities among all institutes; (f) review standards of the ESDC training activities undertaken in the previous academic year; (g) submit to the Committee proposals for ESDC training activities in the next academic year; (h) ensure a systematic evaluation of all ESDC training activities and approve the courses evaluation reports; (i) contribute to the draft general annual report on ESDC activities. 6. To fulfil its tasks, the Board may meet in different project-focused configurations. The Board shall draw up the rules and arrangements governing the creation and functioning of these configurations to be agreed by the Committee. 7. The Rules of Procedure of the Board shall be adopted by the Committee. Article 10 The Head of the ESDC 1. The Head of the ESDC shall be responsible for organising and managing ESDC training activities. The Head of the ESDC shall support the work of the Committee and the Board in this field and shall act as the representative of the ESDC for ESDC training activities within and outside the network. The Head of the ESDC shall in particular: (a) take all necessary steps, including the adoption of internal administrative instructions and the publication of notices, to ensure the effective functioning of ESDC activities; (b) draw up the preliminary draft annual report of the ESDC and its preliminary draft work programme to be submitted to the Committee on the basis of the proposals submitted by the Board; (c) coordinate the implementation of the ESDC work programme; (d) maintain contacts with the relevant authorities in the Member States; (e) maintain contacts with relevant external training actors in the field of CSDP; (f) conclude where necessary technical arrangements on ESDC training activities with the relevant authorities and training actors in the field of CSDP; (g) perform any other task attributed to him by the Committee. 2. The Head of the ESDC shall be responsible for the financial and administrative management of the ESDC, and in particular: (a) draw up and submit to the Committee any draft budget; (b) adopt the budgets after their approval by the Committee; (c) be the authorising officer for the ESDC budget; (d) open one or more bank accounts on behalf of the ESDC; (e) negotiate, submit to the Committee and conclude any financing agreement and/or technical arrangement with the Commission, the EEAS or a Member State regarding the financing and/or the implementation of the ESDCs expenditure; (f) negotiate and sign on behalf of the ESDC any Exchange of Letters for the secondment to the ESDC of Secretariat staff; (g) generally, represent the ESDC for the purpose of all legal acts with financial implications; (h) submit to the Committee the ESDCs annual accounts. 3. The Head of the ESDC shall be appointed by the High Representative, after consulting the Committee. He shall be appointed as a member of the EEAS staff for the period of his appointment. The Member States may put forward candidates for the position of Head of the ESDC and staff of the Union institutions and the EEAS may apply for this position, in accordance with the applicable rules. 4. The Head of the ESDC shall be accountable to the Committee for his activities. Article 11 The ESDC Secretariat 1. The Secretariat shall assist the Head of the ESDC in fulfilling his tasks. 2. The Head of the ESDC, assisted by a selection panel, shall be responsible for selecting the staff of the Secretariat. 3. The Secretariat shall provide support to the Committee, to the Board and to institutes for the organisation of the ESDC training activities. 4. Each institute shall designate a point of contact with the Secretariat to deal with the organisational and administrative issues connected with the organisation of the ESDC training activities. 5. The Secretariat shall closely cooperate with the Commission and the EEAS. Article 12 ESDC Staff 1. The ESDC staff shall consist of: (a) staff seconded to the ESDC by Union institutions, the EEAS and Union agencies; (b) national experts seconded to the ESDC by Member States. 2. The ESDC may receive interns and visiting fellows. 3. The Committee, acting on a proposal from the High Representative, shall define in so far as necessary the conditions applicable to interns and visiting fellows. 4. The Decision of the High Representative of the Union for Foreign Affairs and Security Policy of 23 March 2011 establishing the rules applicable to National Experts Seconded to the European External Action Service (4) shall be applicable mutatis mutandis to national experts seconded to the ESDC by Member States. CHAPTER III FINANCING Article 13 Contributions in kind to ESDC training activities 1. Each Member State, Union institution, Union agency and institute, and the EEAS shall bear all costs related to its participation in the ESDC, including salaries, allowances, travel and subsistence expenses and costs related to organisational and administrative support of the ESDC training activities. 2. Each participant shall bear all costs related to his participation. Article 14 Support by the EEAS 1. The EEAS shall bear the costs arising from the hosting of the Head of the ESDC and the Secretariat within its premises, including information technology costs, the secondment of the Head of the ESDC and the secondment of one assistant staff member to the Secretariat. 2. The EEAS shall provide the ESDC with the administrative support necessary to recruit and manage its staff and to implement its budget. 3. A technical arrangement with the EEAS for the support it provides shall be negotiated by the Head of the ESDC and approved by the Committee. Article 15 Voluntary contributions 1. For the purpose of financing specific activities, the ESDC may receive voluntary contributions from Member States and institutes or other donors. Such contributions shall be managed by the ESDC as earmarked revenue. 2. Technical arrangements for the contributions referred to in paragraph 1 shall be negotiated by the Head of the ESDC and approved by the Committee. Article 16 Contribution from the Union Budget 1. The ESDC shall receive an annual contribution from the general budget of the Union. Such a contribution may in particular cover costs for support to ESDC training activities and national experts seconded by Member States to the ESDC. 2. The financial reference amount intended to cover the expenditure of the ESDC during the first 12 months after the conclusion of the financing agreement referred to in paragraph 3 shall be EUR 535 000. The financial reference amounts intended to cover the expenditure of the ESDC for subsequent periods shall be decided by the Council. 3. Following the decision by the Council as referred to in paragraph 2, a financing agreement with the Commission shall be negotiated by the Head of the ESDC and approved by the Committee. Article 17 Financial rules The Financial Rules set out in the Annex shall apply to expenditure funded by the ESDC and to financing of such expenditure. CHAPTER IV MISCELLANEOUS PROVISIONS Article 18 Participation in ESDC training activities 1. All ESDC training activities shall be open to participation by nationals of all Member States and acceding States. The organising and conducting institutes shall ensure that this principle applies without any exception. The ESDC training activities shall also be open in principle to participation by nationals of countries that are candidates for accession to the Union and, as appropriate, of other third countries. 2. Participants shall be civilian and military personnel dealing with strategic aspects in the field of CSDP and experts to be deployed in CSDP missions or operations. Representatives of, inter alia, international organisations, non-governmental organisations, academic institutions and the media, as well as members of the business community, may be invited to participate in ESDC training activities. 3. A certificate signed by the High Representative shall be awarded to a participant who has completed an ESDC course. The modalities of the certificate shall be kept under review by the Committee. The certificate shall be recognised by the Member States and by the Union institutions. Article 19 Cooperation The ESDC shall cooperate with and draw on the expertise of international organisations and other relevant actors, such as national training institutes of third countries. Article 20 Security regulations Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (5) shall apply to the ESDC. CHAPTER V FINAL PROVISIONS Article 21 Continuity The rules and regulations adopted for the implementation of Joint Action 2008/550/CFSP shall remain in force for the purpose of implementing this Decision in so far as they are compatible with this Decision and until they are amended or repealed. Article 22 Repeal Joint Action 2008/550/CFSP is hereby repealed. Article 23 Review, entry into force and termination 1. This Decision shall enter into force on 1 April 2013. It shall be reviewed as appropriate, and, in any case, no later than six months before its expiry. 2. This Decision shall expire four years after the date of conclusion of the financing agreement referred to in Article 16(3). Done at Luxembourg, 22 April 2013. For the Council The President C. ASHTON (1) OJ L 194, 26.7.2005, p. 15. (2) OJ L 176, 4.7.2008, p. 20. (3) OJ L 201, 3.8.2010, p. 30. (4) OJ C 12, 14.1.2012, p. 8. (5) OJ L 141, 27.5.2011, p. 17. ANNEX Financial Rules applicable to expenditure funded by the ESDC and its financing Article 1 Budgetary principles 1. The ESDC budget is the act which for each financial year lays down and authorises all ESDC revenue and all expenditure funded by the ESDC. 2. Budget revenue and expenditure shall be in balance. 3. No revenue or expenditure funded by the ESDC may be implemented other than by allocation to a heading in the budget. Article 2 Adoption of budgets 1. Each year the Head of the ESDC shall draw up a draft budget for the following financial year, which begins on 1 January and ends on 31 December of the same year. The draft budget shall include the appropriations deemed necessary to cover the expenditure to be funded by the ESDC during that period and a forecast of the revenue expected to cover such expenditure. 2. Appropriations shall be classified as necessary by type or purpose in chapters and articles. Detailed comments by article shall be included in the draft. 3. Revenue shall consist of Member States voluntary contributions, the annual contribution from the budget of the European Union and miscellaneous revenue. 4. The Head of the ESDC shall submit a detailed budget report on the current and previous financial years and propose the draft budget to the Committee by 31 October. The Committee shall approve the draft budget by 31 December. 5. In the case of unforeseen circumstances and compelling need, the Head of the ESDC may propose an amending budget. Any draft amending budget and the budget for the first year following adoption of this Decision shall be proposed, approved and adopted in accordance with the same procedure as that applicable to the annual budget, except that the deadlines applicable to the annual budget shall not apply. Article 3 Transfers of appropriations The Head of the ESDC may make transfers of appropriations within the budget with the approval of the Committee. Article 4 Carry-overs of appropriations 1. Appropriations necessary to pay for legal obligations entered into by 31 December of a financial year shall be carried over to the next financial year. 2. The Head of the ESDC may carry over other appropriations in the budget to the next financial year with the approval of the Committee. 3. Other appropriations shall be cancelled at the end of the financial year. Article 5 Implementation of the budget and staff management For the purpose of implementing its budget and managing its staff, the ESDC shall use existing administrative structures of the Union, in particular the EEAS, to the greatest possible extent. Article 6 ESDC Bank accounts 1. Any ESDC bank account shall be opened at a first-rate financial institution whose head office is in a Member State and shall be a current or short-term account in euro. 2. No ESDC bank account shall be overdrawn. Article 7 Payments Any payment from an ESDC bank account shall require the joint signature of the Head of the ESDC and another member of the ESDC staff. Article 8 Accounting 1. The Head of the ESDC shall ensure that accounts showing the ESDC revenue, expenditure and inventory of assets are kept in accordance with the internationally accepted accounting standards for the public sector. 2. The Head of the ESDC shall submit to the Committee the annual accounts for a given financial year no later than the following 31 March. 3. The necessary accounting services shall be outsourced. Article 9 Auditing 1. An audit of the ESDC accounts shall be conducted annually. 2. The necessary auditing services shall be outsourced. 3. The audit reports shall be made available to the Committee if requested. Article 10 Discharge 1. The Committee shall decide on the basis of the annual accounts and in view of the annual audit report whether to grant the Head of the ESDC a discharge in respect of the implementation of the ESDC budget. 2. The Head of the ESDC shall take all appropriate steps to satisfy the Committee that a discharge may be granted and to act on the observations in the decisions giving discharge, if any.